DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in a reply filed on 01/16/2020.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Takada, US 2020/0028688 A1.

Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–3, 8–10, and 15–17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Hale.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) Takada teaches/suggests the invention substantially as claimed, including:


“A system, comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to:”
(Fig. 35 and ¶ 174: processor(s) and computer-readable media);

“collect consensus data from a plurality of peers of a blockchain network”
(¶ 41: instance, information about the transaction and the related data may be sent to one or more other entities participating in the blockchain network, and an intermediate or otherwise conditional recordation of the transaction information and information about the related data may be stored on the blockchain;
¶ 45: the first blockchain node may receive, from at least one of the respective second blockchain nodes, a communication that endorses recording of the transaction on the blockchain nodes as conditionally accepted pending verification of the related data and the transaction information);

“identify a conditional consensus for a coordinated transaction based on the consensus data”
(¶¶ 41 and 45, as applied above;
¶ 123: the intermediate agreement propagation 2402 includes the proposal ID 804, the on-chain agreement document 704, the proposer's signature 806, and the one or more acknowledger's signatures 2304, to indicate the content of the agreement and to indicate that the agreement has been conditionally accepted by the participating entities); and

“store context data of a coordinated process associated with the coordinated transaction”
(¶ 99: the first blockchain node 116(1) may verify the signature(s) of the endorser(s) and may record which blockchain node of which entity sent an endorsement for the proposal).

Takada does not explicitly teach “update the context data in response to a detection of an interim transaction associated with the coordinated process.”


Takada however describes in paragraph 99 that the “first blockchain node 116(1) may further determine whether a sufficient number of endorsements have been received from the blockchain network. The number of endorsements required may depend upon the particular agreement, but typically may include receiving an endorsement from all stakeholders involved in the agreement and from at least one supervisor of the agreement, if any..”

Accordingly, it is inherent in or would have been obvious to a person of ordinary skill in the art in view of Takada’s teachings that Takada “update the context data in response to a detection of an interim transaction associated with the coordinated process” in order to record and track which and whether all stakeholders involved in the agreement have sent their endorsements.


9.	Regarding claim 2, Takada teaches/suggests:
“structure the context data prior to storage”
(¶ 99: verify the signature(s) of the endorser(s);
¶ 98: endorser's signature may be a digital signature such as an RSA signature or any other type of digital signature).

10.	Regarding claim 3, Takada does not explicitly teaches “delete the context data upon a detection of a consensus for a final transaction of the coordinated process.” However it would have been obvious to a person of ordinary skill in the art in view of Takada’s teachings to implement this feature to remove (delete) temporary context data used to record and track whether all or a sufficient number of endorsements have been received from the blockchain network upon receiving the 

11.	Regarding claims 8–10, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–3, respectively. Therefore, they are rejected on the same basis as claims 1–3 above.

12.	Regarding claims 15–17, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–3, respectively. Therefore, they are rejected on the same basis as claims 1–3 above.



Allowable Subject Matter
13.	Claims 4–7, 11–14, and 18–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Yan, US 2020/0160328 A1, teaching a lightweight blockchain supported transaction platform supporting proof-of-two consensus conditioned block modifications.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
August 27, 2021